USCA4 Appeal: 22-6404      Doc: 6        Filed: 10/18/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6404


        DEAN MICHAEL BRAUN,

                            Petitioner - Appellant,

                     v.

        STATE OF NORTH CAROLINA,

                            Respondent - Appellee.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Thomas D. Schroeder, Chief District Judge. (1:21-cv-00638-TDS-LPA)


        Submitted: October 13, 2022                                   Decided: October 18, 2022


        Before NIEMEYER and AGEE, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Dismissed by unpublished per curiam opinion.


        Dean Michael Braun, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6404         Doc: 6      Filed: 10/18/2022      Pg: 2 of 2




        PER CURIAM:

               Dean Michael Braun seeks to appeal the district court’s order accepting the

        recommendation of the magistrate judge and dismissing as untimely Braun’s 28 U.S.C.

        § 2254 petition. See Gonzalez v. Thaler, 565 U.S. 134, 148 & n.9 (2012) (explaining that

        § 2254 petitions are subject to one-year statute of limitations, running from latest of four

        commencement dates enumerated in 28 U.S.C. § 2244(d)(1)). The order is not appealable

        unless a circuit justice or judge issues a certificate of appealability.         28 U.S.C.

        § 2253(c)(1)(A). A certificate of appealability will not issue absent “a substantial showing

        of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). When, as here, the district

        court denies relief on procedural grounds, the prisoner must demonstrate both that the

        dispositive procedural ruling is debatable and that the petition states a debatable claim of

        the denial of a constitutional right. Gonzalez, 565 U.S. at 140-41 (citing Slack v. McDaniel,

        529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Braun has not made

        the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

        appeal. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       DISMISSED




                                                     2